Citation Nr: 1612918	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  11-30 014	)	DATE
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for disability manifested by hematuria and hematospermia, to include as due to undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C.A. § 1117.


ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 2002 to July 2003 and April 2009 to April 2010.  The Veteran's DD 214 also indicates that there was an additional 3 month and 10 day period of prior active duty service.  The Veteran served in Iraq and Kuwait from June 2009 to March 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  This matter was previously remanded by the Board for further development in November 2014.  At that time, the Board also remanded claims for erectile dysfunction, a sleep disorder, a sweaty palm disorder, and a bilateral foot disorder.  However, the AOJ subsequently granted service connection for erectile dysfunction, sleep apnea, a sweaty palm disorder, and a bilateral foot disorder in a February 2015 rating decision.  The Veteran has not appealed this decision, and as such, only the Veteran's urologic disorder is back before the Board for appellate review.

The Board notes that the October 2010 rating decision indicated that the scope of the Veteran's urologic disorder claim was service connection for hematuria.  Review of the record indicates that the Veteran has also been diagnosed with hematospermia.  Importantly, the Board notes that the Veteran appears to consider the symptoms of both hematuria and hematospermia as a part of his claim and refers to both disorders as hematuria.  Accordingly, the Board has recharacterized the issue on appeal as service connection for a urologic disorder to better reflect the scope of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009); Fanning v. Brown, 4 Vet. App. 225, 228-29 (1993) (finding the Board is obligated to review all issues which are reasonably raised from a liberal reading of the appellant's substantive appeal, including all documents or oral testimony submitted prior to the Board decision). 

This appeal was processed using Virtual VA and the Veterans Benefits Management System paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  
 
 The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Although the Board regrets the delay, a remand is required in this case for further development.  First, the Veteran has reported that he has been treated by a private urologist for his disorder, to include at his December 2014 VA examination.  He also reported in 2003 that he was seen at the Emergency Room for hematuria. These records should be obtained and associated with the claims file.

Additionally, the Board finds that the Veteran should be afforded another VA examination for his claimed disability.  The Veteran underwent a VA examination in June 2010 for hematuria.  At that time, the examiner opined that the Veteran had a history of hematuria, with no re-occurrence in the prior two years.  Testing performed at the 2010 VA examination was unremarkable.  However, a private medical record dated January 2011, then reports that the Veteran has a recurrent problem with hematospermia.  The Veteran also asserts that his "hematuria" is an on-going problem.  The Veteran then underwent a VA examination in December 2014.  The 2014 examiner diagnosed the Veteran with hematospermia.  She noted that date of onset was 2009, which could reflect an in service onset date.  She then opined that the condition was not disabling and noted that treatment was not required, however, the 2014 examiner did not provide an opinion as to whether or not the Veteran's hematospermia was incurred in or related to service.  As such, the Veteran should be afforded another VA examination.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his claimed disability, to include any emergency rooms and private urologists dating from approximately 2000.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

Any outstanding, relevant VA medical records should also be obtained and associated with the claims file.

2.  Verify the period(s) of active service prior to September 2002.  See DD214 reflecting 3 months and 10 days of prior active service.

3.  After the above development has been completed, the Veteran should be afforded a VA examination to determine the nature and etiology of any urologic disorders that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should note that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should identify any current disability manifested by hematuria and/or hematospermia.  For each diagnosis identified, the examiner should opine as to whether it is at least as likely as not (a probability of 50 percent or greater) that the disorder is causally or etiologically related to the Veteran's military service, to include any injury or symptomatology therein.  

As the Veteran served in Iraq, if the examiner determines that the Veteran has symptoms that are not attributable to a known diagnosis, the examiner should address whether it is at least as likely as not that the Veteran has an undiagnosed illness or a medically unexplained chronic multisymptom illness.  

An explanation for all opinions expressed must be provided.  

4.  The Veteran should be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015). 

In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be noted if any notice that was sent was returned as undeliverable.

5.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

6.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




